Citation Nr: 0947121	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
August 1963.  He also served in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in October 2009.  A transcript 
of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2. The currently demonstrated bilateral sensorineural hearing 
loss and tinnitus are shown to be due to the exposure to 
acoustic trauma that that as likely as not began during the 
Veteran's active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by bilateral sensorineural hearing loss 
is due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issues herein decided has been accomplished.  




II.  Analysis

The Veteran is contending that service connection is 
warranted for bilateral hearing loss and tinnitus due to in-
service noise exposure.  

In his May 2006 claim, the Veteran asserted that he was 
exposed to acoustic trauma during basic training while firing 
rifles on the rifle range without adequate hearing 
protection.  He also participated in grenade training and 
maneuvers involving explosives and low-flying jets.  He 
indicated that the noise was often so loud that he could not 
hear for several minutes afterwards.  It also caused a 
constant ringing in his ears.  Following his active service, 
he worked in the grocery/retail business and was not exposed 
to acoustic trauma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Also, the threshold for normal hearing is between 0 and 20 
decibels, and higher threshold shows some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as sensorineural hearing loss, when a chronic disease 
manifests itself in service, or where demonstrated to a 
compensable degree within the applicable presumptive period 
under 38 C.F.R. § 3.307, and the Veteran currently has the 
same condition.  38 C.F.R. § 3.303(b)  

In the present case, the Veteran's DD 214 shows that he was 
awarded a Marksman (Rifle M01) badge.  

Further, the Veteran's service treatment record (STR) shows 
that he underwent an audiological evaluation at separation in 
June 1963.  The Board notes that prior to November 1967, 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Since November 
1, 1967, standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  

In order to facilitate data comparison, the ASA standards 
must be converted to ISO-ANSI standards.  As a result, the 
Veteran's June 1963 separation examination audiometry results 
are provided as follows with the modern ISO standards noted 
in parentheses:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
--
20 (25) 
LEFT
5 (20)
5 (15) 
5 (15)
--
5 (10)

The STR also includes treatment notes from September 1963 
showing that the Veteran received treatment for complaints of 
right ear pain, which was diagnosed as otitis.  

Finally, the STR includes a January 1966 mobilization 
physical examination report.  An audiological evaluation was 
performed with hearing acuity as follows (with the modern ISO 
standards again provided in parentheses):


HERTZ

500
1000
2000
3000
4000
RIGHT
 0 (15)
5 (15)
5 (15)
--
5 (10) 
LEFT
5 (20)
5 (15)
5 (15)
--
0 (5)

The accompanying self-report of medical history shows that 
the Veteran endorsed a history of ear trouble, which the 
reviewing physician noted as bilateral draining of the ears 
with no subsequent problems.  

During his Board hearing, the Veteran indicated that he saw a 
private (non-VA) physician following basic training regarding 
his hearing loss.  According to the Veteran, the physician 
spontaneously asked the Veteran if he had served on active 
service.  The Veteran asserted that the physician's question 
was prompted by physician's finding that the Veteran had 
significant hearing loss.  

More recently, in November 1996, the Veteran underwent 
another private audiological evaluation.  The audiologist 
reported audiometry results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 65
65
55
55
70
LEFT
15
5
0
50
80

Speech recognition scores were 4 percent right ear and 88 
percent left ear.  The diagnosis was moderate-to-severe 
sensorineural (SNHL) hearing loss.  

The Veteran underwent a subsequent private audiological 
evaluation in May 2006.  The audiologist noted that the 
Veteran complained of right ear tinnitus and bilateral 
hearing loss.  

The Veteran explained that he had suddenly lost most of the 
right ear hearing 10 to 12 years prior.  The Veteran also 
reported noise exposure without hearing protection during his 
active service in basic training, including rifle fire, hand 
grenades, jet engines.  

The audiologist also reported audiometry results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 75
70
65
75
85
LEFT
20
10
20
60
95

Speech recognition scores were 24 percent right ear and 84 
percent left ear.  Based on the results of the evaluation, 
the audiologist diagnosed mild-to-profound SNHL in the left 
ear and severe flat SNHL in the right ear.  

The audiologist also opined that the Veteran's SNHL and 
tinnitus are as likely as not caused by excessive exposure to 
noise during his active service.

The private medical evidence also includes a June 2006 letter 
from the Veteran's private treating physician.  The physician 
noted that the Veteran was diagnosed with profound hearing 
loss in the right ear and severe high frequency hearing loss 
in the left ear.  The physician further observed that the 
Veteran had been evaluated by ear, nose, and throat (ENT) 
physicians.  The physician then noted that in his opinion the 
Veteran's hearing loss was neurogenic and long standing.  

More recently, in March 2009, the Veteran underwent a VA 
audiological evaluation.  The examiner, an audiologist, 
reported that the Veteran complained of daily right ear 
tinnitus for 12 to 15 years.  The Veteran described the 
symptoms as coming and going intermittently throughout the 
day.  

The examiner also noted the Veteran's complaints of right ear 
hearing loss since active service due to exposure to acoustic 
trauma on the firing range, explosions, and without hearing 
protection.  

The VA examiner also noted that according to the STR 
whispered voice testing was normal at enlistment and his 
hearing the Veteran normal bilaterally at separation.  Also, 
a subsequent, June 1966 hearing evaluation showed normal 
hearing.  The examiner then noted the private November 1996 
and May 2006 audiological evaluation results.  

The VA examiner also reported audiometry results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 75
75
75
70
90
LEFT
25
15
25
60
90

Speech recognition scores were 4 percent right ear and 92 
percent left ear.  On physical examination, otoscopy was 
unremarkable bilaterally.  The audiologist diagnosed severe-
to-profound SNHL in the right ear and moderately severe-to-
profound SNHL in the left ear.  The audiologist also 
diagnosed tinnitus.  

Finally, the VA examiner opined that the Veteran's bilateral 
hearing loss disability and tinnitus were less likely than 
note caused or a result of in-service noise exposure.  The 
examiner explained that the Veteran's hearing was normal at 
separation and again threes years after separation.  Plus, 
the right ear hearing loss was flat, which is not typical of 
hearing loss due to noise exposure.  Further, the Veteran had 
previously reporting in 2006 that his hearing loss began only 
10 to 12 years prior.  

Also, because there was no objective evidence of high 
frequency hearing loss at separation, the examiner opined 
that it was less likely that the tinnitus was due to in-
service noise exposure.  The etiology of the hearing loss and 
tinnitus was unknown.  

In support of his claim, the Veteran testified during his 
Board hearing.  In reiteration of his contentions noted 
above, the Veteran detailed his in-service acoustic trauma.  
He further explained that shortly after basic training he had 
his hearing checked and the physician told the Veteran that 
his hearing loss was related to his service.  The Veteran 
indicated that the physician's records were no longer 
available.  Further, the Veteran asserted that he had no 
post-service noise exposure. 

The Veteran's son also testified during the Board hearing.  
He indicated that while growing up he noticed that the 
Veteran could not hear him.  The Veteran also always had the 
television turned up very loudly.  The Veteran's son 
indicated that he could first remember noticing the Veteran's 
hearing loss at around age 10.  

Finally, the record on appeal includes a September 2007 
letter from the Veteran's wife, who wrote that she knew the 
Veteran before he went into active service.  She noted that 
the Veteran had no hearing problem then.  Following his 
active service, however, the Veteran had a definite hearing 
problem.  At that time, he saw a private ENT, who was 
prompted to ask the Veteran in light of his hearing loss if 
the Veteran had been in the service.

Based upon a review of this record, the Board finds that 
service connection for bilateral hearing loss and tinnitus is 
warranted.  

First, the in-service audiometry results provide some 
evidence of acoustic trauma during service, as indicated by 
the audiological evaluation results at discharge showing a 
decrease in hearing acuity in the right ear at 4000 Hz.  

Second, the Veteran is currently shown to have current 
tinnitus and a hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  

Finally, the record contains competent and probative evidence 
attributing the Veteran's hearing loss to his active service.  

In this regard, the Board notes that the assertions of the 
Veteran, his son, and his wife, concerning his in-service 
hearing loss and continuous post-service symptomatology are 
competent evidence in support of his claim.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report that on which he or she has personal knowledge); see 
also Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(explaining that a veteran is competent to testify to in-
service acoustic trauma, in-service symptoms of tinnitus, and 
continuous symptoms of tinnitus following service, since 
tinnitus is a symptoms capable of lay observation).  

Moreover, the assertions of the Veteran and his wife 
indicating that a private physician examined the Veteran 
following his basic training and told him that his hearing 
loss was related to his service are also competent evidence 
in support of his claim.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  

Finally, the record contains the May 2006 opinion of a 
private audiologist indicating that the Veteran's SNHL and 
tinnitus are as likely as not caused by excessive exposure to 
noise during his active service

In short, the lay evidence of record credibly asserts 
acoustic trauma and hearing loss during service and chronic 
symptoms since discharge from service.  Plus, the lay 
assertions are supported by the private audiologist's later 
diagnosis and opinion.  

The Board recognizes that the VA examiner stated that the 
Veteran's current hearing loss disability and tinnitus were 
not related to his in-service acoustic trauma.  The VA 
examiner's opinions are medical conclusions that the Board 
cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 
66 (1991).  

The Board, however, is not obligated to accept a physician's 
opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  

The Board's duty is to assess the credibility and probative 
value of medical evidence.  See Hayes, 5 Vet. App. at 69.  In 
fact, the Board may favor one medical opinion over another if 
it offers an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this regard, the Board finds that the VA examiner's 
opinion is somewhat limited as to probative weight in 
comparison the lay evidence of record and the May 2006 
private audiologist's opinion.  In particular, the VA 
examiner's opinion in part was based on a factually 
inaccurate review of the medical history.  

The examiner indicated that during a 2006 audiological 
evaluation the Veteran reported hearing loss beginning 10 to 
12 years prior.  The Board notes that the 2006 audiological 
evaluation report actually shows that the Veteran reported a 
sudden loss of "most of" his hearing 10 to 12 years prior.  

In other words, the Veteran indicated that he had a 
significant loss of hearing acuity within 12 years of the 
2006 hearing evaluation, but he did not report, as the VA 
examiner indicated, that the onset of his hearing loss 
occurred at that time.  For this reason, the Board finds that 
the VA examiner's opinion carries little probative weight.  

In light of the foregoing, the Board finds that the evidence 
is at least in a state of equipoise showing that the 
Veteran's current hearing loss disability and tinnitus are as 
likely as not due to acoustic trauma during his active 
service.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for bilateral hearing loss and 
tinnitus is granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


